Citation Nr: 1704798	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1974, including service in Thailand.  His awards include the Vietnam Service Medal, National Defense Service Medal, and the Air Force Good Conduct Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in January 2014 by means of video conferencing equipment with the Veteran in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2015, the Board remanded the current issue for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for an acquired psychiatric disorder.  In August 2015, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder with major depressive disorder.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).


FINDING OF FACT

A diagnosed a heart condition has not been shown during the course of the appeal.


CONCLUSION OF LAW

The criteria for establishing service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A predecisional letter, sent in February 2011, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to the claim.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service private treatment records and a VA examination report.  The Veteran was given the opportunity to present evidence and testimony at a Board hearing, and a transcript of that proceeding is associated with the claims file.  

Finally, the Board notes that the actions requested in the prior remand have          been undertaken to the extent possible, in that the Veteran was afforded a VA examination and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including cardiovascular disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under section 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2016).

In addition to the general requirements for service connection, VA presumes that veterans who served in Vietnam at any time from January 1962 until May 1975 and veterans who served in or near the Korean demilitarized zone at any time from April 1968 until August 1971 were exposed to herbicides.  38 C.F.R.                       §§ 3.307(a)(6)(iii), (iv), 3.309(e).  However, VA "has determined that special consideration of herbicide exposure on a factual basis should be extended" to veterans who served "on or near the perimeters of Thailand military bases."  M21-1MR, Part IV.ii.2.C.10.q.  VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV.ii.2.C.10.q.

If a veteran was exposed to an herbicide agent during active military service, ischemic heart disease will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that he suffers from a heart condition that is related to service, including from his exposure to herbicide agents while serving in Thailand.  However, as will be discussed, the Board finds that the Veteran has not suffered from a diagnosed heart disability during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for a heart condition cannot be granted.

In August 2004, the Veteran reported experiencing erectile dysfunction to Dr. Belkoff.  The Veteran's past medical history was noted as containing infarction disease.  Dr. Belkoff opined that the Veteran's history of erectile dysfunction was likely secondary to cardiovascular disease.

In September 2010, the Veteran underwent a private cardiac consultation by Dr. Arnold.  The Veteran reported a past medical history including hypertension, cardiomyopathy, one prior episode of congestive heart failure, and peripheral artery disease status post percutaneous transluminal angioplasty and stent placement right iliac vessel in May 2002.  He reported no current chest pain, discomfort, heart palpitations, dizziness, syncope or near syncope or pedal edema.  Upon physical examination his heart rate and rhythm were found to be normal.  An electrocardiogram performed in conjunction with the consultation found a top normal left ventricle with an ejection fraction of 50 percent, no resting left ventricle segmental wall motion abnormalities, and mild concentric hypertrophy, described as wall thickness measuring 1.3 centimeters.  Dr. Arnold summarized this finding as mild hypertensive cardiomyopathic change, with the left ventricle wall having a mild increase in thickness.  He stated that there was no evidence of acute or chronic cardiac decompensation on the physical examination.

In November 2010, Dr. Arnold performed an electrocardiogram (EKG), myocardial perfusion study and nuclear stress test.  Testing revealed a normal sinus rhythm on the EKG, an ejection fraction of 48 percent, and a medium sized inferior and artificial wall fixed defect, which was noted to most probably be old scaring.

In November 2011 and January 2014, Dr. Rodos submitted statements reporting that he treated the Veteran in 1970 and 1971 for coronary artery disease, as well as diabetes and schizophrenia. 

In April 2015, the Veteran was afforded a VA examination in connection with his claim.  The Veteran reported that he is able to walk a flight of stairs without stopping once per day.  Upon physical examination, the Veteran's heart rate was noted as 64, with regular rhythm not palpable at the point of maximal impact, normal heart sounds, no jugular-venous distension, clear auscultation of the lungs, diminished peripheral pulses, and no peripheral edema.  The examiner noted that on an April 2014 metabolic equivalent test (MET) the Veteran had a MET level of 5-7, consistent with activities such as walking one flight of stairs, golfing, or heavy yard work.  The examiner noted that limitations in the Veteran's walking are due to a leg stent due to his peripheral vascular disease, and that there are no limitations in walking due to a heart condition.  She also stated that the Veteran does not currently suffer from a myocardial infarction, congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions, and has not been hospitalized for treatment of heart conditions.  

The examiner also reviewed the claims file, including the September 2010 cardiological consultation.  She noted that the September 2010 echocardiogram found no significant wall motion abnormality and minimal wall thickness and a left ventricular ejection fraction of 50 percent.  She also stated that his EKG's have been normal.  Therefore, based on her review of the claims file and examination results, she opined that the Veteran did not have an established cardiac diagnosis. 

After review of the record, the Board finds that service connection for a heart condition is not warranted.  

The Board finds the opinion of the April 2015 VA examiner, that the Veteran does not suffer from a heart condition, to be highly probative, as it reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Specifically, the examiner cited to Dr. Arnold's September 2010 finding of mild concentric hypertrophy and wall thickness, and explained that such is not representative of a cardiac disability.  The examiner also considered the EKGs of record noting normal cardiac function, as well as the Veteran's report of his ability to climb stairs.  There is no medical opinion of record to the contrary.  

To the extent the Veteran believes that he suffers from a heart condition, and that such is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of heart disabilities requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a heart disability is not competent medical evidence.  

Additionally, the Board acknowledges the statements from Dr. Rodos that he treated the Veteran for heart disease in 1970 and 1971 as well as the Veteran's reports of a prior history of heart disease during private treatment in August 2004 and September 2010.  However, such are of little probative value in establishing the presence of a current disability, and are strongly outweighed by the April 2015 VA examiner's opinion.  

The Board has also considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).   In this case, the Board has considered medical evidence dating prior to the filing of the Veteran's claim in November 2010, as well as evidence dated during the pendency of the appeal, and has given great probative weight to the April 2015 VA examiner's conclusion, based on examination findings dated prior to and during the claim period, that the Veteran has not suffered from a diagnosed cardiac disability during the course of the appeal.

In sum, the most probative evidence indicates that the Veteran has not suffered from a heart disability during the course of the appeal.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence a current heart disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his honorable and distinguished service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a heart condition is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


